Title: To Thomas Jefferson from Madame Townsend, 5 November 1787
From: Townsend, Madame
To: Jefferson, Thomas



le 5 9bre. 1787.

D’apres la lettre que vous m’avés remise, Monsieur je vois avec plaisir la Confiance que le Commodore a si bien Placée, depuis longtems j’avois eu l’honneur d’entendre parler de votre Caractere, et j’aurois desirée plutot être a même d’avoir celui de vous connoitre. Je ne sais Monsieur a quel titre je reclamerois votre assistance dans ce moment, si ce n’est par la bonté naturelle de votre coeur. Les circonstances m’obligent de vivre tres ignorée, jusqu’a ce que je sois a même de jouir de ce qui m’est promis. J’ai un projet dont je desire vous faire part Monsieur, mais je me flates  que vous voudré bien me dire par un mot de votre main, Si vous desiré m’être utile. Ce sera joindre infiniment a votre honneteté pour moi de me dire avec franchise si je ne vous importunes pas. J’ai L’honneur d’être tres parfaitement Monsieur votre tres humble et tres obeissante servante,

Townsend

